Davies, Justice.
If this suit be upon the extent and in*479quisition, and I am inclined to think it is, then the case in 17 Barbour, (Goodrich agt. Dunbar, 17 Barb. 644,) is applicable, and the defendant is not liable to arrest, if the proceedings in England are equivalent to a judgment. As this point seems to have been partially considered by one of my brethren, I do not feel at liberty to review that decision on this occasion; and as it is a novel and important question, I deem it most judicious to deny the motion to discharge Aom arrest, to the end that the judgment of the general term may be taken on the points presented.